[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This is a conversion action wherein the plaintiff also seeks attorney's fees. The defendants retained possession of plaintiff's tools after their right to do so had expired. At a hearing in damages, it was determined that the value of such tools was $2,568.00, and a judgment enters in favor of the plaintiff in that amount, plus interest at 10% per year from July 14, 1994, to March 14, 1994, which amounts to $171.20, for a total judgment of $2,739.20.
Plaintiff also seeks attorney's fees of $1,974.60. In a conversion action, punitive damages may be awarded upon a showing of fraud. Plikus v. Plikus, 26 Conn. App. 174, 180, 599 A.2d 392
CT Page 2010 (1991). The court does not find that the plaintiff has proved fraud, and "fraud is not a necessary part of a conversion." Plikusv. Plikus, Id. Without a finding of punitive damages, attorney fees cannot be awarded. Plikus v. Plikus, supra, 179.
The plaintiff also presented a claim pursuant to General Statutes § 52-564, authorizing treble damages for theft. The plaintiff proved a conversion but not a theft. The tools were originally given to the defendants, and a conversion, not a theft, occurred when they were not returned.
So Ordered.
Dated at Stamford, Connecticut this 14th day of March, 1994.
WILLIAM BURKE LEWIS, JUDGE